Citation Nr: 1018707	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 2001 to June 2006.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a  
July 2008 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

The Veteran alleges that he injured his back in October 2004 
while loading and unloading (by lifting) ammunition in 
support of a field training exercise.  He noted that after 
such time he would experience back pain after he attempted to 
lift heavy objects and that he avoided heavy lifting for the 
remainder of his service.  The Veteran's military occupation 
specialty was field artillery and the nature of the activity 
he alleges as the etiology for his injury is consistent with 
the duties of an artilleryman.  He noted that he did not have 
any post-service accidents or incidents involving his back 
and that his civilian job did not require any physical 
activities.  The Veteran's service entrance examination and 
service treatment records are silent for complaints, 
findings, treatment, or diagnosis relating to the low back.  
In February 2008, the Veteran presented for an initial 
private medical consultation at which time it was noted that 
he suffered from low back pain that had its onset in December 
2006 (6 months after separation from service).  A February 
2008 MRI was interpreted as revealing a 4 mm right paramedian 
disk protrusion resulting in mild effacement of the right 
anterior aspect of the thecal sac and contributing to mild 
narrowing of the inferior aspect of the right neural canal at 
L4-5 and a small central posterior annular tear with 2-3 mm 
central disk protrusion at L5-S1.  A follow-up consultation 
in March 2008 provided the Veteran with diagnoses of lumbar 
spondylosis and lumbar spinal stenosis. 

The February and March 2008 private medical consultations and 
accompanying MRI results are competent medical evidence that 
the Veteran has a current low back disability.  There is no 
reason to doubt the credibility of the Veteran's account of 
injuring his back in service and his lay testimony 
establishes that he suffered an event, injury, or disease in 
service.  The Veteran's statements in conjunction with a 
reported onset of symptoms 6 months after his separation from 
service indicate that his current low back disability may be 
associated with his reported back injury in service.  
Additionally, the Board finds that there is insufficient 
medical evidence to make a decision on the claim.  
Accordingly, the elements of McLendon (including the low 
threshold standard of Factor C) are met and the Veteran 
should be afforded a VA examination to determine the etiology 
of his current low back disability.  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran 
to be  examined by an orthopedist.  The 
Veteran's claims file must be made 
available and reviewed by the examiner 
in conjunction with the examination.  
Based on review of the claims file and 
examination of the Veteran the 
orthopedist should opine whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
Veteran's current low back 
pathology/disability is related to his 
service (to include a reported back 
injury therein).  The examiner should 
specifically comment on the Veteran's 
account of an October 2004 injury 
sustained lifting ammunition in service 
and whether the findings noted when the 
Veteran was seen by a private medical 
provider are consistent with the 
described injury.  The examiner must 
explain the rationale for the opinion 
provided.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
